Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 1-9 and 13 are pending.

Information Disclosure Statement
Acknowledgement is made of Applicant’s information disclosure statements (IDS) submitted on 3/21/19. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Priority
	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Objections
Claim 13 is objected to because of the following informalities:  It appears that there should be a comma between tibtropium bromide and oxitropium bromide in line 4.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
	The following The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary 

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-9 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Staniforth et al. (US 2003/0180227) in view of Briggner et al. (US 5,874,063; 1999) and Morton et al. (US 2008/0063719).
Staniforth et al. teach dry powder formulations for inhalation and delivery of active ingredients (e.g. paragraph 0030).  Staniforth et al. teach the composition may comprise as the active ingredients the combination of formoterol and beclomethasone dipropionate (e.g. paragraphs 0030-0034; Example 11; Claim 3). Staniforth et al. teach a process for making a powder comprising a) co-micronising excipient particles and magnesium stearate particles to 
Staniforth et al. do not teach a step wherein said co-micronized particles are first conditioned by exposure to a relative humidity of 50 to 75% at a temperature of 20-25 °C for a time of 6-60 hours, prior to said mixing. This deficiency is made up for by the teachings of Briggner et al. and Morton et al. 
Briggner et al. teach a treatment method of increasing the stability of a pharmaceutical fine particle mixture useful for inhalation of active substances, without altering the particle size (e.g. column 1, lines 30-34).  Briggner et al. teach the active substances include formoterol fumarate, beclomethasone dipropionate, ipratropium bromide, oxytropium bromide (e.g. column 1, line 58-column 2, line 31).  Briggner et al. further teach that the inventive particles can also help to increase the respirable fraction of the powder (e.g. column 1, lines 34-41).  Briggner et al. teach that the treatment process includes exposure to 35-85% relative humidity at ambient temperature (i.e. about 22 °C) for a variable length of time, and exemplify 24 hrs (e.g. column 4, 
Morton et al. teach inhaled pharmaceutical compositions comprising dry powder (e.g. abstract).  Morton et al. further teach a treatment method to remove amorphous material from the particles (e.g. paragraphs 0024, 0036, 0160-0167; Example 7).  Morton et al. teach that the treatment process includes exposure to 30-100%, 40-95%, 50-90% and exemplify 60% relative humidity at 10-50 °C or 25 °C for 48 hrs (e.g. paragraphs 0160-0164 Example 7).  
  Regarding Claims 1-9, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to include a conditioning step at a relative humidity of 50 to 75% at a temperature of 20-25 °C for a time of  24 or 48 hours in the process of Staniforth et al. One of ordinary skill in the art would have predicted success as Staniforth et al., Briggner et al. and Morton et al. are drawn to pharmaceutical fine particle mixtures useful for inhalation of active substances, and one of ordinary skill would have been motivated in order to increase the formulation stability and to increase the respirable fraction of the active powder, as taught by Briggner et al. Briggner et al. teach that “The time necessary to effect the treatment will vary with batch size, relative humidity and a large number of other factors. The progress of the treatment with time can be monitored by taking samples and testing them in accordance with Example A and then the batch treatment time determined empirically for a given set of conditions.” (e.g. column 4, lines 29-34).  It would be obvious to one of ordinary skill in the art to select the 24hrs of Briggner et al. or to vary through routine experimentation the conditioning time.  In addition, Morton et al. teach conditioning times including 48 hrs.  One of ordinary skill 
Regarding Claim 13, Briggner et al. teach the active substances include formoterol fumarate, beclomethasone dipropionate, ipratropium bromide, oxytropium bromide (e.g. column 1, line 58-column 2, line 31).  It would have been obvious to one of ordinary skill in the art at the time of invention to include an additional active, including ipratropium bromide and/or oxytropium bromide in the formulations of Staniforth in order to obtain the benefits of an anti-cholinergic agent. 


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE PLOURDE BABSON whose telephone number is (571)272-3055.  The examiner can normally be reached on M-Th 8-4:30; F 8-12:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE P BABSON/Primary Examiner, Art Unit 1619